In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-1493
BONNIE JONES, as the parent and next friend of
Zachary Jones, a minor, ZACHARY JONES, a minor,
next friend of Bonnie Jones, and JOSEPH PRESSLEY,
                                            Plaintiffs-Appellants,
                                 v.

PATRICK & ASSOCIATES DETECTIVE AGENCY, INC.,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 01 C 5536—Paul E. Plunkett, Judge.
                          ____________
    ARGUED JANUARY 4, 2006—DECIDED MARCH 17, 2006
                    ____________


  Before POSNER, EVANS, and WILLIAMS, Circuit Judges.
  EVANS, Circuit Judge. On what would be his last night as
a security guard at the Prairie View apartment complex in
the city of North Chicago, Illinois, Lewis Pratt had a run-in
with 19-year-old Joseph Pressley, who Pratt noticed coming
out of a unit in one of the apartments with what appeared
to be a bag of marijuana. This, we are told, “violated one or
more of Prairie View’s residential rules” (not to mention
state law), rules Pratt was required to enforce. When Pratt,
wearing his official security guard uniform, confronted
Pressley, an altercation occurred and Pressley took off
2                                               No. 05-1493

running, leaving his car behind. Later that night, when
Pressley returned to the apartment complex to retrieve his
car, Pratt, while still on duty, tried to apprehend him. In
the ensuing scuffle, Pratt’s finger got slammed in Pressley’s
car door. Pressley drove away, and Pratt reported the
incident to the North Chicago police, something he was
required to do by his employer, the Patrick & Associates
Detective Agency.
  The police soon spotted Pressley’s car, arrested him, and
brought him to the police station, which was across the
street from the apartment complex. A North Chicago
police officer called the security station at the Prairie
View complex and Pratt was informed that Pressley was
in custody. According to Pressley, things took an ugly
turn when Pratt came by the station to drop off his writ-
ten report: somehow persuading the on-duty officer, Chris-
topher Berg, to let him into the holding cell area, Pratt
proceeded to vent his anger over the earlier encounter with
the help of his billy club and a can of mace. His sense of
proportion was matched only by his sense of direction: he
got around to beating Pressley only after mistakenly
thrashing a 14-year-old kid in a nearby cell, Zachary Jones,
who had nothing to do with the events at Prairie View.
  In the lawsuit that followed, Jones and Pressley pre-
sented federal claims under 42 U.S.C. § 1983 against
Officer Berg and North Chicago and state law claims for
battery and negligence against Pratt and his employer,
Patrick & Associates (which fired Pratt within days of
the beatings). The first two defendants ultimately agreed to
a settlement, as did Pratt after he was found liable at
a bench trial. Patrick & Associates, on the other hand,
was granted summary judgment. The district court
found the company not liable for Pratt’s actions under
the doctrine of respondeat superior, ruling that those
actions were not within the scope of Pratt’s employment.
See Restatement (Second) of Agency § 219(1) (1958); Pyne v.
Witmer, 543 N.E.2d 1304, 1308 (Ill. 1989). And the court
No. 05-1493                                                       3

found no evidence supporting the allegation that the
company was negligent in its training or supervision of
Pratt.
  On appeal, Jones and Pressley do not challenge the
court’s conclusion that Patrick & Associates was not
negligent. They do argue, though, that a jury should have
been allowed to decide whether Pratt’s actions were with-
in the scope of his employment. That question is gov-
erned by state law,1 and Illinois courts typically decide
scope-of-employment issues in line with the principles
outlined in the Restatement of Agency. See, e.g., Wright v.
City of Danville, 675 N.E.2d 110, 118 (Ill. 1996); Pyne,
543 N.E.2d at 1308; Davila v. Yellow Cab Co., 776 N.E.2d
720, 727 (Ill. App. Ct. 2002). To wit:
    “(1) Conduct of a servant is within the scope of employ-
    ment if, but only if:
       (a) it is of the kind he is employed to perform;
       (b) it occurs substantially within the authorized time
       and space limits;
       (c) it is actuated, at least in part, by a purpose to
       serve the master, and
       (d) if force is intentionally used by the servant against
       another, the use of force is not unexpectable by the
       master.”
Restatement §228.


1
  The district court had supplemental jurisdiction over the
state law claims. It is true that the federal court could have
relinquished jurisdiction over these claims after the federal claims
against North Chicago and Officer Berg were resolved. But that
was a matter of discretion, and given the time invested in the
case, the court was not obligated to do so. And the continued
exercise of supplemental jurisdiction over the state law claim has
never been challenged by anyone involved in the case.
4                                                No. 05-1493

  A review of Illinois cases suggests that in practice, these
conditions are somewhat flexible (or, in the words of the
Supreme Court, “indefinite and malleable,” Farragher v.
City of Boca Raton, 524 U.S. 775, 797 (1998)). In Davila, for
example, a taxi driver who was stuck in traffic deliberately
ran into a police officer and dragged him for 25 feet. The
court concluded that a jury could reasonably find the
incident to be within the scope of the driver’s employment.
See Davila, 776 N.E.2d at 728. Similarly, in Bonnem v.
Harrison, 150 N.E.2d 383 (Ill. App. Ct. 1958), a mechanic on
an errand to an auto parts store hit the store’s owner with
a broom handle in response to a racial insult. Again, the
court found the battery to be plausibly within the scope of
the mechanic’s employment. And in Bryant v. Livigni,
629 N.E.2d 550 (Ill. App. Ct. 1993), a drunken, off-duty
grocery store manager saw an 8-year-old urinating against
the store’s east wall, chased the kid to a parked car,
grabbed a different kid out of the car (a 4-year-old), and
threw him into the air, putting him in the hospital for 4
days. “We agree,” the court said, “that the conduct
was outrageous. We disagree that this precludes a judgment
against [the employer] based upon principles of respondeat
superior.” Id. at 559.
  The district court distinguished Davila and Bonnem by
observing that the cab driver was transporting a pas-
senger at the time of the assault, and the mechanic was
in the process of buying an auto part as his boss had
directed. Here, in contrast, the court found that Pratt
“completed his job-related business [dropping off his report]
without incident, and then somehow gained access to a
restricted area of the police station, where he mounted an
unprovoked attack on two prisoners.” The distinction is a
bit thin. The point of the attack was to get back at Pressley
for the earlier run-in at Prairie View Apartments, which
happened squarely in the course of Pratt’s employment. All
indications are that Pratt was still on duty, still wearing his
No. 05-1493                                                  5

uniform, and still carrying his employer-issued weapons at
the time of the attacks. It was not as if Pratt spotted
Pressley a few days later at Wrigley Field and decided to
get even with him there during a lull in action occasioned
by a pitching change. And even though the holding cell area
at the police station was “officially” off-limits to him, it’s
doubtful that Pratt would have been able to talk his way
back there if he were anything other than a security guard
in uniform. All these factors weigh in favor of finding that
the issue of respondeat superior liability is for the jury to
decide.
  It would be another matter if Pratt’s grudge weren’t work-
related, or if his job didn’t predictably entail the occasional
use of force to subdue rule breakers. See Restatement § 245
(master can be liable for servant’s intentional and tortious
use of force “if the act was not unexpectable in view of the
duties of the servant”). But physical confrontations are part
of a security guard’s job, and it’s not really surprising that
once in a while one of them will go too far. See Restatement
§ 245 cmt. a (when a battery arises from a dispute con-
nected with a servant’s work, the employer’s liability
depends in part on the customs of the enterprise and the
nature of the persons normally employed for doing the
work). To be sure, the attacks in this case push the bound-
aries of what could be expected from a security guard, and
they may in fact be outrageous enough to fall outside the
scope of Pratt’s employment. But we think this is a question
for a jury, not a judge on summary judgment, to resolve. See
Pyne, 543 N.E.2d at 1308; Davila, 776 N.E.2d at 728.
  We do not believe it is beyond dispute that Pratt left his
professional identity and position behind him when he
assaulted the plaintiffs. We therefore REVERSE the dis-
trict court’s grant of summary judgment in favor of Pat-
rick & Associates on the plaintiffs’ respondeat superior
claim and REMAND the case for further proceedings.
6                                         No. 05-1493

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—3-17-06